REASONS FOR ALLOWANCE
Claims 1, 3, and 5-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The previously indicated allowable claim 4 (and intervening claim 2) was incorporated into independent claim 1 as discussed in Applicant’s Remarks. The specific limitations of “the one-way clutch is provided coaxially with the counter shaft” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. Specifically, the prior art does not teach a bicycle drive unit having a counter shaft as claimed with a one-way clutch provided coaxially, which allows for smooth and quick shift changes by shifting when the motor, main shaft, and counter shaft are rotating in the same direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R STABLEY/Examiner, Art Unit 3611                                      

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611